Citation Nr: 0837226	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  00-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February to August 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO).  

The Board denied the claim for service connection for PTSD in 
a decision of May 2003.  The veteran subsequently appealed to 
the United States Court of Appeals for Veterans Claims 
(Court).  In July 2006, the Court issued an order vacating 
the Board's decision and remanding the matter to the Board 
for further action.  Significantly, the case was then 
appealed to the United States Court of Appeals for the 
Federal Circuit.  In March 2008, the Federal Circuit issued 
an order summarily affirming the decision issued by the Court 
of Appeals for Veterans Claims.  The case has now been 
returned to the Board for further action.   

The Board notes that the veteran has raised claims for 
service connection for residuals of a neck injury and 
headaches.  He has also raised claims for service connection 
for depression and anxiety secondary to the claimed neck 
injury residuals.  Those issues are referred to the RO for 
initial adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran alleges that his PTSD is due to in-service 
personal assault.  38 C.F.R. § 3.304(f) provides, in 
pertinent part, that if PTSD is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Moreover, the regulation provides that 
evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may constitute credible 
evidence of the stressor.  Such evidence includes, but is not 
limited to, a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  The regulation specifically 
provides that VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In the Court's order, it was stated that the Board had not 
adequately addressed whether the VA had fulfilled the duty to 
assist in corroborating the alleged personal assault as the 
veteran had not been properly notified of the evidence he 
could submit to corroborate his asserted personal assault in 
compliance with 38 C.F.R. § 3.304(f)(3).  A remand is 
required to address that deficiency.

In addition, it was stated in the order that the VA had not 
erred when declining to obtain a medical opinion pursuant to 
38 C.F.R. § 3.304(f) to determine if the appellant's in-
service behavior "indicates that a personal assault 
occurred."  The Court noted that whether or not to obtain 
such an opinion is left to the discretion of the VA.  
Nevertheless, the Board concludes that the RO should again 
consider whether such an opinion is required after the 
veteran has had an opportunity to respond to the stressor 
development letter.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a development 
letter in accordance with 38 C.F.R. § 
3.304(f)(3).  The letter must inform 
the veteran that credible supporting 
evidence of a stressor related to a 
personal assault may include (1) 
"evidence from sources other than the 
veteran's service records" or (2) 
"evidence of behavior changes."  
Evidence of behavior changes following 
the claimed assault includes, but is 
not limited to, a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes 
of depression, panic attacks, or 
anxiety without an identifiable cause; 
or unexplained economic or social 
behavior changes.  Allow an appropriate 
period of time for the veteran to 
respond and/or submit additional 
evidence.

2.  Arrange for a review of the claims 
file by an appropriate VA psychiatrist 
for the purpose of obtaining an opinion 
as to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran's behaviors in service, 
including any disciplinary problems, are 
consistent with his claimed in-service 
personal assault and indicate that a 
personal assault occurred.  The 
psychiatrist is requested to provide a 
rationale for all opinions expressed.  In 
offering an opinion as to whether any 
behavior changes/disciplinary problems 
indicate that the veteran was personally 
assaulted in service, the psychiatrist 
should discuss any behavior changes 
before and after the alleged personal 
assault which is claimed to have occurred 
in basic training .  If the psychiatrist 
finds it impossible to provide any part 
of the requested opinions without resort 
to pure speculation, he or she should so 
indicate.  

3.  If the RO concludes that a stressor 
has been demonstrated, the veteran should 
be afforded a VA PTSD examination for the 
purpose of determining whether the 
criteria for a diagnosis of PTSD are met.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  

4.  Then, readjudicate the veteran's 
claim for service connection for PTSD.  
If the benefit sought on appeal remains 
denied, provide the veteran with an SSOC.  
The SSOC should contain notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

